[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                                                               FILED
                                                      U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                         OCTOBER 22, 2010
                             No. 09-15613
                                                             JOHN LEY
                                                              CLERK

                   D. C. Docket No. 06-00507-CV-RS

GUERRY WAYNE HERTZ,

                                                    Petitioner-Appellant,

                                 versus

WALTER A. MCNEIL,
CHARLES J. CRIST, JR.,


                                                    Respondents-Appellees.



               Appeal from the United States District Court
                  for the Northern District of Florida


                           (October 22, 2010)

Before TJOFLAT, CARNES and MARCUS, Circuit Judges.


PER CURIAM:
      The sole issue on which a certificate of appealability was granted in this

capital case is whether the Florida Supreme Court’s decision that Hertz was not

denied effective assistance of counsel in regard to the presentation of mental

health mitigating circumstances evidence at the penalty state, Hertz v. State, 941

So. 2d 1031, 1037-45 (Fla.2006), was contrary to or an unreasonable application

of clearly established federal law, as determined by the Supreme Court of the

United States, 28 U.S.C. ¶ 2254(d)(1).

      In denying Hertz’s petition for a writ of habeas corpus, the district court set

out all of the facts relating to this issue, all of Hertz’s arguments about it, and all

of the reasons those arguments lack merit. See Hertz v. McNeil, No. 4:06cv507-

RS, 2009 WL 3161813, at *15-31 (N.D. Fla. Sept. 25, 2009). Having read the

briefs and the relevant parts of the record, and having listened to oral argument,

we fully agree with the district court that the Florida Supreme Court’s decision

that Hertz’s trial counsel provided reasonable professional assistance during the

penalty stage of his capital trial is not contrary to or an unreasonable application of

clearly established federal law.

      The judgment of the district court is AFFIRMED.




                                            2